DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Species I, Subspecies A (claims 1-10 and 14-20) in the reply filed on April 11, 2022 is acknowledged.  
The traversal is on the ground(s) that the classifications of the Species I and II are similar, and the classifications of the Subspecies A and B are also similar, so that a single search can cover all inventions without placing a serious burden on the examiner (e.g., Response of April 11, 2022, p. 9). This is not found persuasive. Species (subspecies) restriction requirement does not depend on classification because most of the species (subspecies) belong to the similar classes/subclasses. Rather species (subspecies) restriction requirement is about materially distinct features of the species (subspecies). It is noted that the various species (subspecies) of the present invention are distinct from each other for the reason(s) set forth in the restriction requirement of March 3, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Thus claims 11-13 directed to non-elected species (subspecies) have been withdrawn from examination for patentability.  
Information Disclosure Statement
The information disclosure statement (IDS) filed on May 24, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-10 and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bae US 2014/0339537.
Regarding claim 1, Bae teaches an oxide thin film transistor (e.g., Fig. 3), comprising: 
an oxide active layer (e.g., 124, Fig. 3, [51]); 
a first loose layer (e.g., 115b, Fig. 3, [66], [89]; the layer 115b is considered as the claimed loose layer because the material of the layer 115b corresponds to that of the loose layer 111 disclosed in [120] of Applicant’s original disclosure) that is at least disposed on a first surface of the oxide active layer perpendicular to a thickness direction of the oxide active layer, and is in contact with the oxide active layer (e.g., Fig. 3), wherein a material of the first loose layer includes a first inorganic oxide insulating material (e.g., [66], [89]); and 
a first oxygen release layer (e.g., 115c, Fig. 3, [92], [93]; the layer 115c is considered as the claimed oxygen release layer because the material of the layer 115c corresponds to that of the oxygen release layer 121 disclosed in [120] of Applicant’s original disclosure) that is disposed on a surface of the first loose layer facing away from the oxide active layer, and is in contact with the first loose layer (e.g., Fig. 3), wherein a material of the first oxygen release layer is a first oxygen-containing insulating material (e.g., [92], [93]). 
Regarding claim 3, Bae teaches the oxide thin film transistor according to claim 1, further comprising: a second loose layer (e.g., 115a, Fig. 3, [74]; the layer 115a is considered as the claimed loose layer because the material of the layer 115a corresponds to that of the loose layer 112 disclosed in [120] of Applicant’s original disclosure) that is at least disposed on a second surface of the oxide active layer opposite to the first surface and is in contact with the oxide active layer (e.g., Fig. 3), wherein a material of the second loose layer includes a second inorganic oxide insulating material (e.g., [74]), and the first loose layer is in contact with the second loose layer at at least one side face of the oxide active layer (e.g., Fig. 3).  
Regarding claim 7, Bae teaches the oxide thin film transistor according to claim 3, wherein the material of the first loose layer (e.g., 115b, Fig. 3, [66], [89]) and the material of the second loose layer (e.g., 115a, Fig. 3, [74]) are both SiO2, and a refractive index of the first loose layer and a refractive index of the second loose layer are in a range of approximately 1.445 to approximately 1.455 (e.g., 115b and 115a include silicon dioxide that corresponds to that of the first and second loose layers 111 and 112 and has the claimed property as disclosed in [120] and [124] of Applicant’s original disclosure and claim 7. and thus they may naturally have the same property as the claimed property).
Regarding claim 8, Bae teaches the oxide thin film transistor according to claim 1, further comprising: a gate (e.g., 121, Fig. 3, [51]) disposed at a side of the oxide active layer away from the first loose layer; and a source and a drain (e.g., 122, 123, Fig. 3, [51]), wherein the source and the drain are disposed on the first surface of the oxide active layer (e.g., 124, Fig. 3) and are in direct contact with the oxide active layer (e.g., Fig. 3); or the source and the drain are disposed at a side of the oxide active layer away from the gate, and the source and the drain are each in contact with the oxide active layer through at least one via hole 3Application No.: 16/876,344Docket No.: 081236-0288formed in a first insulating layer including both the first loose layer and the first oxygen release layer.
Regarding claim 9, Bae teaches the oxide thin film transistor according to claim 8, further comprising a first silicon nitride layer (e.g., 115a, Fig. 3, [74]), wherein the oxide thin film transistor is a bottom-gate thin film transistor (e.g., Fig. 3), and the first silicon nitride layer is disposed at a side of the oxide active layer proximate to the gate (e.g., Fig. 3).
Regarding claim 10, Bae teaches the oxide thin film transistor according to claim 8, further comprising a second silicon nitride layer (e.g., 115a, Fig. 3, [74]), wherein the oxide thin film transistor is a bottom-gate thin film transistor (e.g., Fig. 3), and the second silicon nitride layer is disposed on a surface of the first oxygen release layer facing away from the gate (e.g., Fig. 3).
Regarding claim 14, Bae teaches an array substrate (e.g., [178], [10]; because the TFTs of Bae are implemented to form an LCD device, they may be arranged in an array form similar to that of the LCD device in Fig. 1), comprising: a base (e.g., 110, Fig. 3, [51]); and a plurality of oxide thin film transistors (e.g., [178]) according to claim 1 disposed above the base.  
Claims 2 and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bae US 2014/0339537.
Regarding claim 2, Bae teaches the oxide thin film transistor according to claim 1, wherein the first oxygen release layer is capable of releasing oxygen of approximately 1E19 molec/cm3 to approximately 1E21 molec/cm3 in a temperature range of 25°C to 350°C (e.g., [92], [93]; the layer 115c is considered as the claimed oxygen release layer because the material of the layer 115c corresponds to that of the oxygen release layer 121 disclosed in [120] of Applicant’s original disclosure, and thus it may naturally have the same property as the claimed property).  
Even if Applicant can show or prove that the oxygen release layer of Bae does not naturally have the claimed property, the claimed property is still unpatentable under 35 U.S.C. 103 over Bae. 
In the 103 rejection: Bae does not explicitly teach wherein the first oxygen release layer is capable of releasing oxygen of approximately 1E19 molec/cm3 to approximately 1E21 molec/cm3 in a temperature range of 25°C to 350°C. Bae, however, recognizes that the layer 115c is a high density film containing SiO2, and the layers 115b and 115c are formed to overcome or restore defective regions (oxygen deficiency regions of the oxide active layer) (e.g., [92], [93]). In other words, the oxygen content and releasing amount of the layer 115c is a result-effective variable for varying the quality of the TFT. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the TFT of Bae to have the claimed property through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed property is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 15, Bae teaches a method of manufacturing the oxide thin film transistor according to claim 1, the method comprising: forming the oxide active layer (e.g., 124, Fig. 3, [51]); forming the first loose layer (e.g., 115b, Fig. 3, [66], [89]), wherein the material of the first loose layer includes the first inorganic oxide insulating material; and forming the first oxygen release layer (e.g., 115c, Fig. 3, [92], [93]), wherein the material of the first oxygen release layer is the first oxygen-containing insulating material. and the first oxygen release layer is capable of releasing oxygen of approximately 1E19 molec/cm3 to approximately 1E21 molec/cm3 in a temperature range of 25°C to 350°C (e.g., [92], [93]; the layer 115c is considered as the claimed oxygen release layer because the material of the layer 115c corresponds to that of the oxygen release layer 121 disclosed in [120] of Applicant’s original disclosure, and thus it may naturally have the same property as the claimed property).
Even if Applicant can show or prove that the oxygen release layer of Bae does not naturally have the claimed property, the claimed property is still unpatentable under 35 U.S.C. 103 over Bae. 
In the 103 rejection: Bae does not explicitly teach the first oxygen release layer is capable of releasing oxygen of approximately 1E19 molec/cm3 to approximately 1E21 molec/cm3 in a temperature range of 25°C to 350°C. Bae, however, recognizes that the layer 115c is a high density film containing SiO2, and the layers 115b and 115c are formed to overcome or restore defective regions (oxygen deficiency regions of the oxide active layer) (e.g., [92], [93]). In other words, the oxygen content and releasing amount of the layer 115c is a result-effective variable for varying the quality of the TFT. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the TFT of Bae to have the claimed property through routine experimentation and optimization.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bae US 2014/0339537 (an alternative interpretation is used in rejection) in view of Yang et al. CN 108461403 (the original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 3, Bae teaches the oxide thin film transistor according to claim 1 as discussed above.
Bae does not explicitly teach the transistor further comprising: a second loose layer that is at least disposed on a second surface of the oxide active layer opposite to the first surface and is in contact with the oxide active layer, wherein a material of the second loose layer includes a second inorganic oxide insulating material, and the first loose layer is in contact with the second loose layer at at least one side face of the oxide active layer. 
Bae, however, recognizes that the layer l15a (e.g., Fig. 3, [74]) being a gate insulating layer is disposed on the second surface of the oxide active layer 124 opposite to the first surface and is in contact with the oxide active layer 124. Yang teaches a second loose layer (e.g., 32 of the gate dielectric layer 3, Fig. 4, translation: [65], [84], [90]; the layer 32 is considered as the claimed loose layer because the material of the layer 32 corresponds to that of the loose layer 112 disclosed in [120] of Applicant’s original disclosure) that is at least disposed on a second surface of the oxide active layer (e.g., 4, Fig. 4, translation: [66]) opposite to the first surface and is in contact with the oxide active layer, wherein a material of the second loose layer includes a second inorganic oxide insulating material (e.g., translation: [65], [84]), and the first loose layer (e.g., 61, Fig. 4, translation: [72], [90]) is in contact with the second loose layer at at least one side face of the oxide active layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transistor of Bae to include a second loose layer that is at least disposed on a second surface of the oxide active layer opposite to the first surface and is in contact with the oxide active layer, wherein a material of the second loose layer includes a second inorganic oxide insulating material, and the first loose layer is in contact with the second loose layer at at least one side face of the oxide active layer, as suggested by Yang, for the purpose of reducing film defects (oxygen vacancies of the oxide active layer) more efficiently for example (e.g., Yang, translation: [58], [34]).
Regarding claim 4, Bae in view of Yang teaches the oxide thin film transistor according to claim 3, further comprising: a second oxygen release layer (e.g., Yang, 31, Fig. 4, translation: [85]; the layer 31 is considered as the claimed oxygen release layer because the material of the layer 31 corresponds to that of the oxygen release layer 122 disclosed in [120] of Applicant’s original disclosure) that is disposed on a surface of the second loose layer facing away from the oxide active layer (e.g., Yang, 4, Fig. 4) and is in contact with the second loose layer, wherein Application No.: 16/876,344Docket No.: 081236-0288a material of the second oxygen release layer is a second oxygen-containing insulating material (e.g., Yang, 31, Fig. 4, translation: [85]).
Regarding the feature “the second oxygen release layer is capable of releasing oxygen of approximately 1E19 molec/cm3 to approximately 1E21 molec/cm3 in a temperature range of 25°C to 350°C,” Bae in view of Yang may naturally have the same property as the claimed property because in Yang, the layer 31 is considered as the claimed oxygen release layer because the material of the layer 31 corresponds to that of the oxygen release layer 122 disclosed in [120] of Applicant’s original disclosure.
Even if Applicant can show or prove that the oxygen release layer of Bae in view of Yang does not naturally have the claimed property, the claimed property is still unpatentable under 35 U.S.C. 103 over Bae in view of Yang. 
In the 103 rejection: Bae in view of Yang does not explicitly teach wherein the second oxygen release layer is capable of releasing oxygen of approximately 1E19 molec/cm3 to approximately 1E21 molec/cm3 in a temperature range of 25°C to 350°C. Bae in view of Yang, however, recognizes that in Yang, the layer 31 is an oxide of silicon such as silicon oxide, and the layers 31, 32, 61 and 62 are formed to reduce film defects (oxygen vacancies of the oxide active layer) (e.g., Yang, translation: [85], [58], [34]). In other words, the oxygen content and releasing amount of the layer 31 is a result-effective variable for varying the quality of the TFT. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the TFT of Bae in view of Yang to have the claimed property through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed property is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 5, Bae in view of Yang teaches the oxide thin film transistor according to claim 4, wherein the material of the first loose layer is the same as the material of the second loose layer (e.g., Yang, translation: [90]), and the first oxygen-containing insulating material is the same as the second oxygen-containing insulating material (e.g., Yang, translation: [91]).  
Regarding claim 6, Bae in view of Yang teaches the oxide thin film transistor according to claim 4, wherein the material of the first loose layer, the material of the second loose layer, the material of the first oxygen release layer, and the material of the second oxygen release layer each include at least one of SiO2 or A2O3 (e.g., Yang, translation: [72], [65], [90], [85], [91]).
Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        June 4, 2022